Exhibit 10.2

 
Registration Rights Agreement
 
This Registration Rights Agreement (this “Agreement”) by and between Medical
Billing Assistance, Inc., a Colorado corporation (the “Issuer”), and Medtrx
Provider Network, LLC, a Delaware limited liability company (“MedTRX”), is for
services rendered between June 6, 2011 and December 23, 2011, subject to
inspection and approval by MedTRX by February 2, 2012 (the “Effective Date”).
 
1. Definitions.
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means shares of the Issuer's common stock, par value $0.001 per
share.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute.
 
“Indemnified Party” shall have the meaning set forth in Section 5(c).
 
“Indemnifying Party” shall have the meaning set forth in Section 5(c).
 
“Investor” means MedTRX or any transferee or assignee of any Registrable
Securities to whom MedTRX assigns its rights under this Agreement and who agrees
to become bound by the provisions of this Agreement in accordance with Section 6
and who is an assignee of registration rights pursuant to Section 6.
 
“Proceeding” means an action, claim, suit, investigation, or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
 
“Registrable Securities” means the Warrant Shares and any capital stock of the
Issuer issued or issuable with respect to the Warrant Shares including, without
limitation, as a result of any stock split, stock dividend, recapitalization,
exchange, or similar event or otherwise, provided that Registrable Securities
shall not include any securities that may be sold during the next 90 days
pursuant to Rule 144. Registrable Securities shall cease to be Registrable
Securities when a registration statement with respect to the sale of such
Registrable Securities shall have become effective under the Securities Act and
such Registrable Securities shall have been disposed of pursuant to such
registration statement.
 
“Registration Expenses” means, with respect to any registration pursuant to
Section 2, all expenses relating to the Issuer's compliance with Section 2, as
applicable, with respect to such registration, including, without limitation,
all registration and filing fees, printing expenses, fees and disbursements of
counsel and independent public accountants for the Issuer, fees and expenses
(including reasonable counsel fees) incurred in connection with complying with
state securities or "blue sky" laws, FINRA fees, transfer taxes, fees of
transfer agents and registrars, and, to the extent not exceeding $15,000 in the
aggregate, the reasonable fees of, and disbursements incurred by, Investor
Counsel.
 
“Registration Statement” means each Resale Registration Statement (in each case
as defined below) required to be filed hereunder, including the Prospectus,
amendments and supplements to such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute.
 
“Warrant” means the Common Stock Warrant dated of even date herewith issued by
the Issuer to MedTRX.
 
2. Registration.
 
(a) Resale Registrations.
 
(i)           Commencing at the earlier of (a) the date when the Issuer becomes
eligible to file a Registration Statement on Form S-3 covering the Registrable
Securities, or (ii) five years from the Effective Date, the Issuer will, subject
to the applicable rules and regulations and interpretations of the Commission,
including, without limitation, Rule 415 under the Securities Act,  use its
reasonable best efforts to, as soon as practicable thereafter, effect the
registration of the Registrable Securities (any such registration, a “Resale
Registration” and the registration statement relating thereto, a “Resale
Registration Statement”).
 
(b) Piggy-Back Registrations.
 
(i)           At any time and from time to time after the date of this
Agreement, whenever the Issuer proposes to file a Registration Statement (other
than a Registration Statement on Form S-4 or Form S-8 or any successor forms or
a Registration Statement that does not contemplate a distribution of the
securities being registered on a firmly underwritten basis), the Issuer will,
prior to such filing, (x) give written notice of such proposed filing to MedTRX
and the other Investors who are holders of Registrable Securities, as soon as
practicable but in no event less than twenty (20) days before the anticipated
filing date, which notice shall describe the intended method(s) of distribution,
the name of the proposed managing underwriter or underwriters, if any, of the
offering, and the type and estimated number of shares available to be included
by way of piggyback registration, and (y) offer to the holders of Registrable
Securities in such notice the opportunity to register the sale of such number of
shares of Registrable Securities as such holders may request in writing within
ten (10) days following receipt of such notice (a “Piggy-Back Registration”).
Subject to (i) the applicable rules and regulations and interpretations of the
SEC, including, without limitation, Rule 415 under the Securities Act, and (ii)
Section 2(b)(ii), the Issuer shall permit such Registrable Securities to be
included in such registration on the same terms and conditions as any similar
securities of the Issuer and to permit the sale or other disposition of such
Registrable Securities in accordance with the intended method(s) of distribution
thereof. All holders of Registrable Securities proposing to distribute their
securities through a Piggy-Back Registration that involves an underwriter or
underwriters shall complete and execute all questionnaires, powers of attorney,
indemnities, underwriting agreements (with the underwriter or underwriters
selected for such underwriting by the Issuer), and other documents reasonably
required under the terms of the applicable underwriting arrangements and shall
take such other actions as are reasonably required in order to expedite or
facilitate the disposition of the Registrable Securities included in such
underwriting.
 
(ii)           If in the sole discretion of the managing underwriter or
underwriters, if any, of a Piggy-Back Registration, the offering of all, or part
of, the Registrable Securities that MedTRX and any other Investors requested to
be included would adversely affect such offering, then the Issuer shall be
required to include in the underwriting only that number of Registrable
Securities, if any, which the managing underwriter or underwriters believe may
be sold without causing such adverse effect. If the number of Registrable
Securities to be included in the underwriting in accordance with the foregoing
is less than the total number of shares that MedTRX and such other Investors
have requested to be included, then MedTRX and such other Investors shall
participate in the underwriting pro rata based upon their total ownership of
Registrable Securities. Any such limitation shall be imposed in such manner so
as to avoid any diminution in the number of shares the Issuer may register for
sale by giving first priority for the shares to be registered for issuance and
sale by the Issuer and the underwriter, and by giving second priority for the
shares to be registered for sale by MedTRX and the other Investors.
 
(iii)           Any holder of Registrable Securities may elect to withdraw such
holder’s request for inclusion of Registrable Securities in any Piggy-Back
Registration by giving written notice to the Issuer of such request to withdraw
prior to the filing of the Registration Statement. The Issuer may elect to
withdraw a registration statement at any time prior to the effectiveness of the
Registration Statement.
 
3. Registration Procedures.
 
(a) Filings; Information. Whenever the Issuer is required to effect the
registration of any Registrable Securities pursuant to Section 2, the Issuer
shall use its reasonable best efforts to effect the registration and sale of
such Registrable Securities in accordance with the intended method(s) of
distribution thereof as expeditiously as practicable, and in connection with any
such request:
 
(i)           Filing Registration Statement. In the case of a Registration
Statement filed pursuant to Section 2(a), the Issuer shall, as expeditiously as
possible, prepare and file with the Commission a Registration Statement on any
form for which the Issuer then qualifies and which shall be available for the
sale of all Registrable Securities to be registered thereunder in accordance
with the intended method(s) of distribution thereof. The Issuer shall use its
reasonable best efforts to file any Registration Statement required pursuant to
Section 2(a) within 30 days of the earlier of (a) the date when the Issuer
becomes eligible to file a Registration Statement on Form S-3 covering the
Registrable Securities, or (ii) five years from the Effective Date (the “Filing
Deadline”). The Issuer shall use its reasonable best efforts to cause such
Resale Registration to become and remain continuously effective until the eighth
anniversary of the Effective Date, so long as any Registrable Securities are
covered thereby, provided that the foregoing period shall be extended by the
number of days the applicable registration is suspended by reason of a Corporate
Development pursuant to Section 6(c).
 
(ii)           Copies. The Issuer shall, prior to filing each Registration
Statement or prospectus, or any amendment or supplement thereto, furnish without
charge to MedTRX and a single legal counsel (appointed by MedTRX or its
designee) representing the Investors including Registrable Securities in the
applicable registration (“Investor Counsel”), copies of such Registration
Statement as proposed to be filed, each amendment and supplement to such
Registration Statement (in each case including all exhibits thereto and
documents incorporated by reference therein to the extent not previously filed),
the prospectus included in such Registration Statement (including each
preliminary prospectus), and such other documents as MedTRX or Investor Counsel
may request in order to facilitate the disposition of the Registrable Securities
owned by such holders.
 
(iii)           Amendments and Supplements. Subject to the provisions of Section
3(a)(i), the Issuer shall prepare and file with the Commission such amendments,
including post-effective amendments, and supplements to each Registration
Statement and the prospectus used in connection therewith as may be necessary to
keep such Registration Statement effective and in compliance with the provisions
of the Securities Act until all Registrable Securities have been disposed of in
accordance with the intended method(s) of distribution set forth in such
Registration Statement (which period shall be automatically extended to include
any period during which any such disposition is interfered with by any stop
order or injunction of the Commission or any governmental agency or court) or
such securities have been withdrawn.
 
 
 
2

--------------------------------------------------------------------------------

 
 
(iv)           Notification. After the filing of each Registration Statement,
the Issuer shall promptly, and in no event more than two (2) business days after
such filing, notify MedTRX and Investor Counsel, if any, of such filing, and
shall further notify such holders promptly and confirm such advice in writing as
soon as is reasonably practicable after the occurrence of any of the following:
(w) when such Registration Statement becomes effective, (x) when any
post-effective amendment to such Registration Statement becomes effective,
(y) the issuance or threatened issuance by the Commission of any stop order, and
(z) (1) any request by the Commission for any amendment or supplement to such
Registration Statement or any prospectus relating thereto or for additional
information or of the occurrence of an event requiring the preparation of a
supplement or amendment to such prospectus, or (2) any other Discontinuation
Event, and shall promptly supplement or amend such prospectus so that, as
thereafter delivered to the purchasers of the securities covered by such
Registration Statement, such prospectus will not contain an untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and promptly make
available to the holders of Registrable Securities included in such Registration
Statement any such supplement or amendment; except that before filing with the
Commission a Registration Statement or prospectus or any amendment or supplement
thereto, including documents incorporated by reference, the Issuer shall furnish
to MedTRX and Investor Counsel, if any, copies of all such documents proposed to
be filed sufficiently in advance of filing to provide MedTRX and Investor
Counsel, if any, with a reasonable opportunity (which, if in connection with any
registration in which shares are being sold by the Issuer for its account, shall
in any event not be required to exceed 48 hours) to review such documents and
comment thereon.
 
(v)           Notwithstanding Sections 2(a), the Issuer shall not be obligated
to file a registration statement pursuant to Section 2(a) at any time during the
six-month period immediately following the effective date of another
registration statement filed by the Issuer (other than a registration statement
on Form S-4 or Form S-8 or any successor or similar form or a registration that
does not provide for an underwritten offering);
 
(vi)           State Securities Laws Compliance. The Issuer shall use its
reasonable best efforts to (x) register or qualify the Registrable Securities
covered by each Registration Statement under such securities or “blue sky” laws
of such jurisdictions in the United States as the holders of Registrable
Securities included in such Registration Statement (in light of their intended
plan of distribution) may request, (y) register or qualify the Registrable
Securities covered by each piggyback registration statement under such
securities or “blue sky” laws of such jurisdictions in the United States with
respect to which the other securities included in such registration statement
are so registered or qualified, and (z) take such action necessary to cause such
Registrable Securities covered by each Registration Statement or registration
statement to be registered with or approved by such other governmental
authorities as may be necessary by virtue of the business and operations of the
Issuer and do any and all other acts and things that may be necessary or
advisable to enable the holders of Registrable Securities included in such
Registration Statement or registration statement to consummate the disposition
of such Registrable Securities in such jurisdictions; provided, however, that
the Issuer shall not be required to qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 3(a)(vi) or subject itself to taxation in any such jurisdiction.
 
(vii)           Agreements for Disposition. The Issuer shall enter into
customary agreements (including, if applicable, an underwriting agreement in
customary form) and take such other actions as are reasonably required in order
to expedite or facilitate the disposition of such Registrable Securities.
 
(viii)           Listing. The Issuer shall use its best efforts to cause all
Registrable Securities included in any registration to be listed on such
exchanges or otherwise designated for trading in the same manner as similar
securities issued by the Issuer are then listed or designated.
 
(b) Obligation to Suspend Distribution. Upon receipt of any notice from the
Issuer of the happening of any event of the kind described in Section 3(a)(iv),
or upon any suspension by the Issuer, pursuant to a written insider trading
compliance program adopted by the Issuer’s Board of Directors, of the ability of
all “insiders” covered by such program to effect transactions in the Issuer’s
securities because of the existence of material non-public information, each
holder of Registrable Securities included in any Registration Statement shall
immediately discontinue disposition of such Registrable Securities pursuant to
any Registration Statement covering such Registrable Securities until such
holder receives the supplemented or amended prospectus contemplated by
Section 3(a)(iv) or the restriction on the ability of “insiders” to effect
transactions in the Issuer’s securities is removed, as applicable, and, if so
directed by the Issuer, each such holder will deliver to the Issuer all copies,
other than permanent file copies then in such holder’s possession, of the most
recent prospectus covering such Registrable Securities at the time of receipt of
such notice.
 
4. Registration Expenses. All Registration Expenses are the responsibility of
the Issuer. All selling commissions applicable to the sale of Registrable
Securities, and any fees and disbursements of any counsel to the Investors
beyond those included in the Registration Expenses, shall be the responsibility
of the Investor.
 
 
 
3

--------------------------------------------------------------------------------

 
 
5. Indemnification.
 
(a) The Issuer shall indemnify and hold harmless, to the fullest extent
permitted by law, the Investor and the Investor's officers, directors, agents,
affiliates, advisors, brokers, and employees, each person who controls any
Seller (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) and the officers, directors, agents, affiliates, advisors,
brokers, and employees of any such controlling person, from and against all
damages, as incurred, arising out of, or based upon any untrue or alleged untrue
statement of a material fact contained in a Registration Statement or piggyback
registration statement pursuant to which any of the Registrable Securities are
registered for resale, any prospectus or form of prospectus or in any amendment
or supplement thereto or in any preliminary prospectus, or arising out of or
based upon any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, except to the extent the same are based upon information with
respect to the Investor furnished in writing to the Issuer expressly for use
therein; provided, however, that the Issuer will not be liable to the Investor
or any such other person to the extent that any such damages arise out of or are
based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in any preliminary prospectus if either (i)(x) the Issuer
failed to send or deliver a copy of the prospectus with or prior to the delivery
of written confirmation of the sale by the Investor of a Registrable Security to
the person to whom the Investor sells such Registrable Security, if such person
asserts the claim from which such damages arise, and (y) the prospectus would
have corrected such untrue statement or alleged untrue statement or such
omission or alleged omission or (ii) such untrue statement or alleged untrue
statement or such omission or alleged omission is corrected in an amendment or
supplement to the prospectus previously furnished by or on behalf of the Issuer
with copies of the prospectus as so amended or supplemented delivered by the
Issuer, and Investor thereafter fails to deliver such prospectus as so amended
or supplemented prior to or concurrently with the sale of a Registrable Security
to the person asserting the claim from which such damages arise; provided,
further, however, that the indemnity agreement contained in this Section 5(a)
will not apply to amounts paid in settlement of any such damages if such
settlement is effected without the consent of the Issuer (which consent will not
be unreasonably withheld).
 
(b) The Investor and its affiliates (which the Investor represents by its
execution hereof that it has the ability to bind to the provisions of this
Agreement) shall indemnify and hold harmless, to the fullest extent permitted by
law, the Issuer and the Issuer’s officers, directors, agents, affiliates,
advisors, brokers, and employees, each underwriter of securities covered by a
Registration Statement or piggyback registration statement, each person who
controls any such person or entity (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act), and the officers, directors,
agents, affiliates, advisors, brokers and employees of any such underwriter or
controlling person, from and against all damages, as incurred, arising out of or
based upon any untrue or alleged untrue statement of a material fact contained
in any Registration Statement or piggyback registration statement, prospectus or
form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or based upon any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, but only to the extent
the same are contained in information with respect to such holder furnished in
writing to the Issuer by the Investor or any such other person or entity
expressly for use therein; provided, however, that the indemnity agreement
contained in this Section 5(b) will not apply to amounts paid in settlement of
any such damages if such settlement is effected without the consent of Sellers
(which consent will not be unreasonably withheld). Notwithstanding the
provisions of this Section, the Investor shall not be required to indemnify any
person or entity in excess of the amount of the aggregate net proceeds received
by the Investor in respect of Registrable Securities in connection with any such
registration under the Securities Act.
 
(c) A party entitled to indemnification hereunder (the “Indemnified Party”)
shall give notice to the party required to provide indemnification (the
“Indemnifying Party”) as soon as practicable after such Indemnified Party has
knowledge of any claim as to which indemnity may be sought, and the Indemnified
Party shall permit the Indemnifying Party (at the expense of such Indemnifying
Party) to assume the defense of any third party claim or any litigation with a
third party resulting therefrom; provided, however, that the failure by any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its indemnification obligation under this Agreement except
and only to the extent that such Indemnifying Party is materially prejudiced by
such failure to give notice. If the Indemnifying Party does not accept the
defense of any matter as above provided within 30 days after receipt of the
notice from the Indemnified Party described above, the Indemnified Party shall
have the right to and shall reasonably and in good faith defend against any such
matter at the sole cost of the Indemnifying Party. Furthermore, if the
Indemnified Party has been advised in writing by counsel that it may have
available to it one or more defenses or counterclaims that are inconsistent with
one or more of those that may be available to the Indemnifying Party in respect
of such claim or any litigation relating thereto, then the Indemnified Party
shall be entitled, at the Indemnifying Party’s cost and expense, to separate
counsel of its own choosing. In no event shall the Indemnifying Party be
responsible for the costs of more than one counsel for the Indemnified Party in
any proceeding or series of related proceedings (in addition to a single local
counsel in each jurisdiction). Except with the prior consent of the Indemnified
Party, no Indemnifying Party, in the defense of any such claim or litigation,
shall consent to entry of any judgment or enter into any settlement that does
not include as an unconditional term thereof the giving by each claimant or
plaintiff to such Indemnified Party of a general release from all liability with
respect to such claim or litigation. The Indemnifying Party and the Indemnified
Party shall reasonably cooperate in the defense of any claim or litigation
subject to this Section 5 and the records of each shall be reasonably available
to the other with respect to such defense.
 
6. Miscellaneous.
 
(a)           Compliance. Each Investor by its acquisition of such Registrable
Securities covenants and agrees that it (i) will comply with the prospectus
delivery requirements of the Securities Act as applicable to it in connection
with sales of Registrable Securities pursuant to a Registration Statement or
piggyback registration statement and (ii) promptly furnish to the Issuer all
information required to be disclosed in the Registration Statement or piggyback
registration statement and related prospectus concerning the Investor (including
information in order to make the information previously furnished to the Issuer
by the Investor not misleading) and any other information regarding the Investor
and the distribution of such Registrable Securities as the Issuer may from time
to time reasonably request.
 
(b)           Rule 144. The Issuer covenants that it shall file any reports
otherwise required to be filed by it under the Securities Act and the Exchange
Act and shall take such further action as the holders of Registrable Securities
may reasonably request, all to the extent required from time to time to enable
such holders to sell Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144
under the Securities Act, as such rules may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission.
 
 
 
4

--------------------------------------------------------------------------------

 
 
(c)           Discontinued Disposition. Each Investor agrees by its acquisition
of Registrable Securities that, upon receipt of a notice from the Issuer of the
occurrence of a Discontinuation Event (as defined below), it will forthwith
discontinue disposition of such Registrable Securities under the applicable
Registration Statement until the Investor's receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the “Advice”) by the Issuer that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement. The
Issuer may provide appropriate stop orders to enforce the provisions of this
Section 6(c). For purposes of this Section 6(c), a “Discontinuation Event” shall
mean (i) when the Commission notifies the Issuer whether there will be a
"review" of such Registration Statement and whenever the Commission comments in
writing on such Registration Statement (the Issuer shall provide true and
complete copies thereof and all written responses thereto to each of the
Investors); (ii) any request by the Commission or any other Federal or state
governmental authority for amendments or supplements to such Registration
Statement or Prospectus or for additional information; (iii) the issuance by the
Commission of any stop order suspending the effectiveness of such Registration
Statement covering any or all of the Registrable Securities or the initiation of
any Proceedings for that purpose; (iv) the receipt by the Issuer of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; (v) the occurrence of any event or passage of time that makes the
financial statements included in such Registration Statement ineligible for
inclusion therein or any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus, or other documents so that, in the case of
such Registration Statement or Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading, or the
Issuer's good faith determination that any such action is otherwise required;
and/or (vi) the occurrence or existence of any pending financing or other
corporate development that, in the good faith judgment of the Board of Directors
of the Issuer (or a duly authorized committee thereof), as confirmed in a
certificate executed on behalf of the Issuer by the Chief Executive Officer or
Chief Financial, makes it appropriate to suspend the availability of the
Registration Statement and the related Prospectus (a “Corporate Development”).
The Issuer shall similarly be entitled to defer the filing of a registration
statement or withdraw a registration statement on the basis of a Corporate
Development. The postponement or withdrawal of a Registration Statement on the
basis of a Corporate Development shall not exceed 120 days and no more that one
postponement or withdrawal on the basis of a Corporate Development may be
effected in any consecutive 12-month period. If the Issuer shall so postpone the
filing or effect the withdrawal of the registration statement, MedTRX shall have
the right to withdraw the request for registration by giving written notice to
the Issuer within 30 days after receipt of the notice of postponement or
withdrawal.
 
(d)           Holdback. Each Investor holding Registrable Securities agrees not
to effect any public sale or distribution of any Registrable Securities or any
securities convertible into or exchangeable or exercisable for Registrable
Securities, if and to the extent requested by the managing underwriter with
respect to any registration statement filed by the Issuer (except to the extent
such Investor is entitled to include Registrable Securities therein pursuant to
the terms hereof), for a period beginning on the effective date of such
registration statement (or such earlier date as may be required by applicable
law) and ending on the day requested by such managing underwriter without the
written consent of such managing underwriter; provided that (i) such period
shall not extend beyond the 120th day after such effective date, (ii) each
director and executive officer and, to the extent within the reasonable control
of the Issuer, each stockholder of the Issuer holding five percent (5%) or more
of the outstanding shares of Common Stock of the Issuer shall be bound by the
same restriction and (iii) each such Investor has received written notice of
such registration at least five (5) trading days prior to the anticipated
beginning of the period referred to above.
 
(e)           Amendments and Waivers. Provisions of this Agreement may be
amended only with the written consent of the Issuer and MedTRX. No waiver shall
be effective unless it is in writing and signed by an authorized representative
of the waiving party.
 
(f)           Notices. All notices and other communications required or
permitted hereunder shall be provided and become effective as set forth in
Section 9 of the Warrant.
 
(g)           Assignment. All or any portion of the rights under this Agreement
shall be automatically assignable by an Investor holding such rights to any
transferee, assignee, or participant (as the case may be) of all or any portion
of the Warrant or any Registrable Securities if: (i) the Investor agrees in
writing with such transferee, assignee, or participant (as the case may be) to
assign all or any portion of such rights, and a copy of such agreement is
furnished to the Issuer within a reasonable time after such transferee,
assignee, or participant (as the case may be); (ii) the Issuer is, within a
reasonable time after such transfer, assignment, or participation (as the case
may be), furnished with written notice of (x) the name and address of such
transferee, assignee, or participant (as the case may be), and (y) the
securities with respect to which such registration rights are being transferred,
assigned, or participated (as the case may be); (iii) the transferee, assignee,
or participant (as the case may be) agrees in writing with the Issuer to be
bound by all of the provisions contained herein; and (iv) the transferee,
assignee, or participant (as the case may be) acquires beneficial ownership of
at least 200,000 shares of Common Stock.
 
(h)           Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original, and all of which, taken together, shall constitute one and the same
Agreement. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.
 
(i)           Governing Law. All questions concerning the construction,
validity, enforcement, and interpretation of this Agreement shall be governed by
the internal laws of the State of New York, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the State of New York for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action, or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum, or that the venue of such suit, action, or proceeding
is improper. Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action, or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.
 
(j)           Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.
 
(k)           Severability. If any term, provision, covenant, or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void, or unenforceable, the remainder of the terms, provisions,
covenants, and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired, or invalidated thereby, and
the parties hereto shall use their reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant, or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants, and restrictions without
including any of such that may be hereafter declared invalid, illegal, void, or
unenforceable.
 
(l)           Expiration. The registration rights contained in Section 2 of this
Agreement shall expire on the eighth anniversary of the Effective Date and the
Issuer may withdraw any registration statement then in effect pursuant hereto
provided that the foregoing period shall be extended by the number of days the
applicable registration is suspended by reason of a Corporate Development
pursuant to Section 6(c).
 
 
(m)           Non-Contravention. During the term of this Agreement, the Issuer
shall not grant to any third party any registration rights that are inconsistent
with or in conflict with the registration rights granted to MedTRX under this
Agreement.
 
[Signature page follows.]
 
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first set forth above.
 
Medical Billing Assistance, Inc.
 


 
By: /s/ Chris Romandetti
 
Name: Chris Romandetti
 
Title: CEO
 
Date: 2/6/12
 


 
MedTrx Provider Network, LLC
 


 
By: /s/ Nancy Halpern
 
Name: Nancy Halpern
 
Title: Secretary
 
 
 
 
 
 
6